DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-19, in the reply filed on 29 September 2021 is acknowledged. Claims 1-19 are considered for examination. Claim 20 has been amended to depend from claim1. However, claim 20 remains withdrawn for prosecution because the claim limitations pertains to method of manufacturing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshito et al. [JP2015173189 A], provided by the applicant, in view of Shiokawa et al. [U.S. Pub. No. 2016/0181007 A1].
Regarding claim 1, Yoshito discloses a coil component comprising: 
a main body portion (e.g., 2, Figure 1) and having a hole portion (e.g., space where core 3 is disposed); 
a coil (e.g., 5, Abstract, Fig. 1-2) provided in the main body portion 2; and 
a substantially cylindrical pipe (e.g., cylindrical structure formed by portions 11, 12a, see Figures 1-4) arranged inside the hole portion, wherein the coil 5 includes an inner wiring (e.g., wiring 7) embedded in the pipe and an outer wiring (e.g., wiring 8, 10) exposed from the main body portion 2, and the inner wiring and the outer wiring are integrally continuous.
Yoshito discloses the instant claimed invention discussed above except for the main body portion contains resin.
Shiokawa discloses main body portion contains resin (e.g., case 2, Paragraph 0086 cover 8, Paragraph 0100 and filler, Paragraph 0098, all contains resin).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have main body portion contains resin as taught by Shiokawa to provide strength and heat dissipation. 
Regarding claim 2, Yoshito discloses the outer wiring (e.g., 8, 10) includes a top surface-side outer wiring (e.g., 8, Fig. 2) exposed from a top surface of the main body 
the top surface-side outer wiring 8 and the inner wiring 7 are integrally continuous, and the bottom surface-side outer wiring 10 and the inner wiring 7 are integrally continuous.
Regarding claim 3, Yoshito discloses the inner wiring (e.g., 7) is formed into a substantially cylindrical shape (see Figure 4a).
Yoshito discloses the instant claimed invention discussed above except for resin is embedded in the inner wiring.
Shiokawa discloses resin embedded in inner wiring (e.g., 41, Paragraph 0098, Fig. 2 or Fig. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have resin embedded in inner wiring as taught by Shiokawa to the inner wiring of Yoshito to reduce stress applied to magnetic core.
Regarding claim 4, Yoshito in claim 1, discloses the pipe (e.g., cylindrical structure 11, 12a) contains portion of body 2, which contains resin as disclosed by Shiokawa (e.g., filler resin, Paragraph 0098).
Regarding claim 5, Shiokawa discloses the resin is conductive resin (e.g., filler resin within adjacent inner wirings 41, see Paragraph 0099).
Regarding claim 6, Yoshito discloses the instant claimed invention discussed above except for the pipe contains ceramic.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have pipe or cylindrical structure contains ceramic as taught by Shiokawa to the pipe structure of Yoshito to provide a non- conductive material within the vicinity of inner wirings to avoid short circuit.
Regarding claim 7, Yoshito discloses a substantially annular core (e.g., 3, Fig. 1 and 3b) provided in the main body portion 2, and wherein the coil 5 is wound around the core. 
Regarding claim 8, Yoshito discloses the inner wiring (e.g., 7) is formed into a substantially cylindrical shape (see Figure 4a).
Yoshito discloses the instant claimed invention discussed above except for resin is embedded in the inner wiring.
Shiokawa discloses resin embedded in inner wiring (e.g., 41, Paragraph 0098, Fig. 2 or Fig. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have resin embedded in inner wiring as taught by Shiokawa to the inner wiring of Yoshito to reduce stress applied to magnetic core.
Regarding claim 9, Yoshito in claim 1, discloses the pipe (e.g., cylindrical structure 11, 12a) contains portion of body 2, which contains resin as disclosed by Shiokawa (e.g., filler resin, Paragraph 0098).

Regarding claim 11, Yoshito in claim 1, discloses the pipe (e.g., cylindrical structure 11, 12a) contains portion of body 2, which contains resin as disclosed by Shiokawa (e.g., filler resin, Paragraph 0098).
Regarding claim 12, Shiokawa discloses the resin is conductive resin (e.g., filler resin within adjacent inner wirings 41, see Paragraph 0099).
Regarding claim 13, Yoshito discloses the instant claimed invention discussed above except for the pipe contains ceramic.
Shiokawa discloses pipe (e.g., cylindrical structure 9, Figure 11) contains ceramic (e.g., structure 9 contains within a ceramic core 3, Paragraph 0088).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have pipe or cylindrical structure contains ceramic as taught by Shiokawa to the pipe structure of Yoshito to provide a non- conductive material within the vicinity of inner wirings to avoid short circuit.
Regarding claim 14, Yoshito discloses the instant claimed invention discussed above except for the pipe contains ceramic.
Shiokawa discloses pipe (e.g., cylindrical structure 9, Figure 11) contains ceramic (e.g., structure 9 contains within a ceramic core 3, Paragraph 0088).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have pipe or cylindrical structure contains 
Regarding claim 15, Yoshito discloses a substantially annular core (e.g., 3, Fig. 1 and 3b) provided in the main body portion 2, and wherein the coil 5 is wound around the core.
Regarding claim 16, Yoshito discloses a substantially annular core (e.g., 3, Fig. 1 and 3b) provided in the main body portion 2, and wherein the coil 5 is wound around the core.
Regarding claim 17, Yoshito discloses a substantially annular core (e.g., 3, Fig. 1 and 3b) provided in the main body portion 2, and wherein the coil 5 is wound around the core.
Regarding claim 18, Yoshito discloses a substantially annular core (e.g., 3, Fig. 1 and 3b) provided in the main body portion 2, and wherein the coil 5 is wound around the core.
Regarding claim 19, Yoshito discloses a substantially annular core (e.g., 3, Fig. 1 and 3b) provided in the main body portion 2, and wherein the coil 5 is wound around the core.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Alexander Talpalatski/           Primary Examiner, Art Unit 2837